Citation Nr: 0821005	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-29 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from September 
1975 to September 2004, which included periods of active 
military service from June 1972 to October 1976 and July 2002 
to March 2003.  

This matter comes before the Board of Veterans' Appeals from 
a January 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 2008, the veteran and his wife testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.  

The veteran recently submitted a timely notice of 
disagreement as to a November 2007 rating decision which 
denied entitlement to service connection for neuropathy.  
This issue is referred to the RO for appropriate development.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and hearing loss as an organic 
disease of the nervous system is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in October 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate his 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from March 2005 to 
September 2006 and the veteran was afforded a VA examination 
in November 2005.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  




In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim herein is being denied, such issues are moot.  
Moreover, the information required by Dingess was included in 
the July 2006 SOC.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety consecutive days or more of active military, naval, or 
air service, and certain chronic diseases, such as organic 
diseases of the nervous system (e.g., sensorineural hearing 
loss or tinnitus) become manifest to a degree of 10 percent 
or more within one year after the date of separation from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a). While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The veteran has asserted that service connection is warranted 
in this case because he currently suffers a bilateral hearing 
impairment that he believes is related to the significant 
noise exposure he experienced during his military service.  
Specifically, the veteran testified that he was in an 
artillery unit during service and had various duties, 
including as a gunner, assistant gunner, and sergeant first 
class.  He also testified that he was exposed to noise trauma 
from different types of weaponry, but was not given ear 
protection for approximately the first 15 years of service.  
He estimates that he fired, or was in close proximity to the 
firing of, more than 100,000 rounds from tanks, field 
artillery, and other weapons. 

The veteran's personnel records reflect that his military 
occupational specialty (MOS) was infantryman and indirect 
fire infantryman.  The Board also finds the veteran's 
testimony regarding his in-service duties and noise exposure 
to be competent and credible evidence.  Therefore, the Board 
finds it is likely the veteran was exposed to significant 
noise trauma during his lengthy National Guard service.  



However, upon review of the pertinent evidence of record, the 
Board finds there is no competent medical evidence showing 
the veteran has a bilateral hearing impairment as defined by 
VA regulation.  In this regard, the veteran's service medical 
records contain numerous reports of audiological examination, 
dated from September 1976 to February 2003, which reflect 
that the veteran's hearing was within normal limits 
throughout his military service.  In this regard, the Board 
notes that, while the veteran demonstrated borderline hearing 
loss in his left ear at separation from active service in 
February 2003, his hearing impairment did not reach the level 
to be considered a disability as defined by 38 C.F.R. § 3.385 
at that time or any other time during his active military 
service.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held where there [is] 
no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. 155, 160 (1993) 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

However, as noted above, there is no competent, post-service 
medical evidence of record which shows the veteran has a 
bilateral hearing impairment as defined by VA.  In this 
regard, the Board notes that the November 2005 VA examination 
report reflects that the veteran's hearing acuity was within 
normal limits in both ears.  The audiological report reflects 
that the veteran's auditory threshold was below 40 decibels 
in all frequencies and was not greater than 26 decibels in at 
least three frequencies ranging from 500 to 4000 Hz.  The 
evidence also shows the veteran's speech recognition scores 
were greater than 94 percent bilaterally.  There is no other 
post-service medical evidence of record which shows the 
veteran has a bilateral hearing impairment as defined by 
38 C.F.R. § 3.385.  

As there is no competent medical evidence of record showing 
the veteran has a bilateral hearing impairment as defined by 
VA at 38 C.F.R. § 3.385, the preponderance of the evidence is 
against the veteran's claim.

In making this determination, the Board notes the evidence 
clearly shows the veteran has a bilateral hearing impairment 
that nearly reaches the level of severity to be considered an 
impaired hearing disability.  See 38 C.F.R. § 3.385; see also 
November 2005 VA examination report; February 2003 report of 
medical examination.  The Board also notes with admiration 
the veteran's nearly 30 year career in the Army National 
Guard, which included significant noise exposure.  However, 
without competent medical evidence showing the veteran has 
auditory thresholds which meet the requirements of 38 C.F.R. 
§ 3.385, the Board is unable to grant service connection for 
bilateral hearing loss.  

Without a current diagnosis of bilateral hearing loss, the 
veteran's claim must be denied.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) ("absent proof of the existence of the disability 
being claimed, there can be no valid claim").  The Board 
recognizes that the presence of a chronic disability at any 
time during the claims process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
there is no evidence of record which shows that the veteran 
has ever demonstrated a bilateral hearing impairment, as 
defined by 38 C.F.R. § 3.385, at any point during the appeal 
period.  

In this regard, the Board notes that service connection for 
hearing loss on a presumptive basis is not available in this 
case, because there is no evidence of record showing the 
veteran manifested an organic disease of the nervous system, 
including sensorineural hearing loss, to a compensable degree 
(i.e., 10 percent disability under the Rating Schedule) 
within his first post-service year.  See 38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  



The Board appreciates very much the helpful and forthright 
testimony of the veteran and his wife at the Travel Board 
hearing before the undersigned.

However, in summary, and for the reasons and bases set forth 
above, the Board finds the preponderance of the evidence is 
against the grant of service connection for bilateral hearing 
loss, and the benefit-of-the-doubt doctrine is not for 
application.   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


